       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO


  SILVIANO SANCHEZ; MARIA
  RODRIGUEZ MARTINEZ

                   Plaintiffs,
            v.                                           Case No.: 1:21-cv-00146
  ALEJANDRO MAYORKAS, U.S.
  Secretary of Homeland Security; ANTONY
  J. BLINKEN, U.S. Secretary of State; U.S.
  DEPARTMENT OF STATE, an Agency of
  the United States; TRACY RENAUD,
  Director of U.S. Citizenship and
  Immigration Services; UNITED STATES
  CITIZENSHIP AND IMMIGRATION
  SERVICES, an agency of the United States;
  MONTY WILKINSON, U.S. Attorney
  General; CHRISTOPHER WRAY, Director
  of Federal Bureau of Investigations;
  FEDERAL BUREAU OF
  INVESTIGATIONS; in their official
  capacity,

                   Defendants.


                 AMENDED COMPLAINT FOR WRIT OF MANDAMUS AND
                           DECLARATORY JUDGMENT


       1.        Plaintiff, Maria Rodriguez Martinez (“Rodriguez”) and her U.S. citizen spouse

Silviano Sanchez (“Sanchez”) respectfully submit this complaint to compel Defendants and

those acting under them to take all appropriate action to adjudicate her application for an

Immigrant Visa without further delay.

       2.        Plaintiff Sanchez, a U.S. citizen, properly filed Form I-130 petition for his foreign

national spouse with the Defendant U.S. Citizenship and Immigration Services (“USCIS”) on

February 14, 2019. Though normal processing times at the service center where the petition was

filed are 6-8 months, Plaintiff Sanchez’s petition was unreasonably delayed for 24 months. The



                                                   1
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 2 of 15




petition was ultimately approved on February 12, 2021, as Plaintiffs were preparing the original

Complaint in this case.

       3.      Though the I-130 was finally approved, this case is still unreasonably delayed and

well outside normal processing times as other applicants in the same geographical area are able

to complete the entire process from filing the petition to completing the consular interview

abroad in the same two years that it took Defendant USCIS to approve just the I-130 on this case.

       4.      Plaintiffs’ case remains within the jurisdiction of Defendants, who have

improperly withheld action for an unreasonable period of time, to the detriment of Plaintiffs who

are long separated from each other and Plaintiff Sanchez is experiencing health issues.

                                JURISDICTION AND VENUE

       5. This is a civil action brought pursuant to 28 U.S.C. § 1361 (“The district courts shall

have original jurisdiction of any action in the nature of mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.”). Jurisdiction is further conferred by 8 U.S.C. § 1329 (jurisdiction of the district

courts) and 28 U.S.C. § 1331 (federal subject matter jurisdiction).

       6. Jurisdiction is also conferred pursuant to 5 U.S.C. §§ 555(b) and 702, the

Administrative Procedure Act (“APA”). The APA requires Defendants to carry out their

duties within a reasonable time. 5 U.S.C. § 555(b) provides that “[w]ith due regard for the

convenience and necessity of the parties or their representatives and within a reasonable

time, each agency shall proceed to conclude a matter presented to it.” (Emphasis added).

USCIS is subject to 5 U.S.C. § 555(b). See Trudeau v. FTC, 456 F.3d 178, 185 (D.C. Cir.

2006) (finding that district court has jurisdiction under the APA, in conjunction with 28 U.S.C.

§ 1331, to review plaintiff’s complaint for declaratory and injunctive relief against federal


                                                 2
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 3 of 15




agency). When the statute is silent as to an actual deadline to adjudicate an application or

petition, the agency is subject to the general reasonableness requirements of the APA. Forest

Guardians v. Babbitt, 174 F.3d 1178, 1190 (10th Cir.1999).

       7. 8 U.S.C. § 1252, does not deprive this Court of jurisdiction. 8 U.S.C. § 1252(a)(5)

provides that “a petition for review filed with an appropriate court of appeals in accordance with

this section, shall be the sole and exclusive means for judicial review of an order of removal

entered or issued under any provision of this Act[.]” As the present action does not seek

review of a removal order, but is simply an action to compel the Department of State to

adjudicate Plaintiff’s unreasonably delayed immigrant visa case, this Court retains original

mandamus jurisdiction under 28 U.S.C. § 1361. The 10th Circuit Court of Appeals has

construed 8 U.S.C. § 1252 narrowly and has consistently found it lacks jurisdiction to review

anything outside of a removal order. Aguilar-Aguilar v. Napolitano, 700 F.3d 1238, 1243 (10th

Cir. 2012); Hamilton v. Gonzales, 485 F.3d 564, 565–66 (10th Cir. 2007); Uanreroro v.

Gonzales, 443 F.3d 1197, 1203 (10th Cir.2006) (“We have general jurisdiction to review only a

final order of removal.”); Abiodun v. Gonzales, 461 F.3d 1210, 1217 (10th Cir. 2006); Tsegay v.

Ashcroft, 386 F.3d 1347, 1353 (10th Cir. 2004).

       8. Furthermore, 8 U.S.C. § 1252(a)(2)(B) provides that no court shall have jurisdiction

to review either (i) “any judgment regarding the granting of” various forms of relief from removal,

or (ii) “any other decision or action of the Attorney General or the Secretary of Homeland Security

the authority for which is specified … to be in the discretion of the Attorney General or the

Secretary of Homeland Security[.]” Because adjudication of a properly filed immigrant visa

application, including the scheduling of an interview is neither a judgment regarding the granting

of relief from removal nor a decision or action that is specified to be in the discretion of the


                                                  3
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 4 of 15




Attorney General or the Secretary of Homeland Security, the Court retains original mandamus

jurisdiction over this claim. See Kim v. USCIS, 551 F.Supp.2d 1258 (D. Colo. 2008); Liu v. Novak,

509 F. Supp. 2d 1, 5 (D.D.C. 2007) (holding that “the Court does have jurisdiction over plaintiff’s

APA claim that defendants have unreasonably delayed adjudicating his application” for

adjustment of status); Villa v. U.S. Dep't of Homeland Sec., 607 F. Supp. 2d 359, 366 (N.D.N.Y.

2009) (“[T]he Defendant has the discretionary power to grant or deny applications, but it does

not have the discretion as to whether or not to decide at all.”); Aslam v. Mukasey, 531 F. Supp.

2d 736, 739 (E.D. Va. 2008) (“[T]he Court retains jurisdiction under the APA to determine

whether the Secretary [of Homeland Security] has unlawfully delayed or withheld final

adjudication of a status adjustment application.”). Numerous federal district courts have ruled

that adjudication of properly filed immigration petitions and immigrant visa applications,

including completion of all necessary background checks, is a purely ministerial, non-

discretionary act which the Government is under obligation to perform in a timely manner. See,

e.g., Shahid Khan v. Scharfen, 2009 U.S. Dist. LEXIS 28948 (N.D. Cal. Apr. 6, 2009);

Nigmadzhanov v. Mueller, 550 F. Supp. 2d 540 (S.D.N.Y. 2008); Jones v. Gonzales, Slip Copy,

2007 U.S. Dist. LEXIS 45012 (S.D. Fla. June 21, 2007) (“[N]o agency responsible for resolving

matters of public interest should be free to let those matters pend in perpetuity; otherwise would

be to relieve the agency of its Congressionally-mandated duty to the public.”).

       9. Both the regulations and the Immigration and Nationality Act provide numerous

examples of duties owed by USCIS in the adjudication of immigration petitions and visa

applications such as this one. 8 U.S.C. § 1103 provides that “[t]he Secretary of Homeland

Security shall be charged with the administration and enforcement of this Act and all other

laws relating to the immigration and naturalization of aliens[.]” (Emphasis added). “All


                                                4
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 5 of 15




immigrant visa applications shall be reviewed and adjudicated by a consular officer.” 8 U.S.C. §

1202(b). Under 8 U.S.C. § 1202(h) “[T]he Secretary of State shall require every alien applying

for a nonimmigrant visa--1) who is at least 14 years of age and not more than 79 years of age to

submit to an in person interview with a consular officer unless the requirement for such

interview is waived.” (Emphasis added). The regulations further provide that “If the

application is granted, the alien shall be notified of the decision. If the application is denied, the

applicant shall be notified in writing of the decision and the reasons for the denial.” 8 C.F.R. §

274a.13(b)-(c)(emphasis added). The language of the statute and the above-cited regulations is

mandatory, not discretionary, and the Defendants have a clear duty to adjudicate the immigrant

visa case pending before them.

        10. This suit is not foreclosed by the doctrine of consular non-reviewability, because it

challenges government inaction and not a final agency action. See Gonzalez v. Trump, 485

F.Supp.3d 145, 176 (D.D.C. 2020) (“But not every legal challenge that touches on the admission

or exclusion of foreign nationals is foreclosed by consular non-reviewability.”); Moghaddam v.

Pompeo, 424 F. Supp. 3d 104, 114 (D.D.C. 2020) (quoting Patel v. Reno, 134 F.3d 929, 931–32

(9th Cir. 1997)) ( “when the suit challenges inaction, ‘as opposed to a decision taken within the

consul's discretion,’ there is jurisdiction.”; see also Nine Iraqi Allies Under Serious Threat

Because of Their Faithful Serv. to the United States v. Kerry, 168 F. Supp. 3d 268, 290 (D.D.C.

2016) (“[T]he doctrine of consular nonreviewability is not triggered until a consular officer has

made a decision with respect to a particular visa application.”).

        11. As set forth below, the delay in processing Plaintiffs’ case is unreasonable.




                                                   5
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 6 of 15




       12.     Venue is proper in New Mexico pursuant to 28 U.S.C. §1391(e)(1)(C). Plaintiffs

sues the Defendants in their official capacities as officers and employees of the United States.

Plaintiff Sanchez resides within this District.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       13. No exhaustion requirements applies to the Plaintiffs’ complaint for a Writ of

Mandamus. The Plaintiffs are owed a duty – the adjudication of the immigrant visa case.

Defendants have unreasonably delayed and failed to adjudicate the Plaintiffs’ case for more than

27 months. Plaintiffs have no other adequate remedy available for the harm t hey seek to

redress – the failure of Defendants to process the visa application in a timely manner.

                                             PARTIES

       14. Plaintiff Sanchez is citizen of the United States. He filed an I-130 Petition for Alien

Relative on behalf of his foreign national wife, Plaintiff Rodriguez. Adjudication of this petition

was unreasonably delayed until for two years, before it was finally approved on February 12,

2021. While waiting for the adjudication of his petition he has been separated from his wife as

she was unable to apply for a green card to reunite with him in the U.S. until this petition was

approved. Now he continues to suffer as he waits for her interview to be scheduled.

       15. Plaintiff Rodriguez is a citizen of Mexico, the spouse of a U.S. citizen, and the

beneficiary of a recently approved I-130 petition. Due to the delay in adjudication of the I-130

petition, Plaintiff Rodriguez has been separated from her U.S. citizen spouse for over two years

and unable to apply for a green card to come to the U.S. to support him.

       16. Defendant Alejandro Mayorkas is the Secretary of the Department of Homeland

Security (DHS), and as such is charged by statute with the administration and enforcement of the




                                                  6
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 7 of 15




Immigration and Nationality Act and all other laws relating to the immigration and naturalization

of aliens. He is sued in his official capacity only.

        17. Defendant Antony Blinken is the United States Secretary of State and as such is the

head of the Department of State. He is sued in his official capacity only.

        18. United States Department of State is an agency of the United States in charge of

issuing immigrant visas such as the one Plaintiff has applied for.

        19. Defendant Tracy Renaud is the Director of United States Citizenship and Immigration

Services (USCIS) of the DHS and as such is charged with the administration and enforcement of

the Immigration and Nationality Act and all other laws relating to the immigration and

naturalization of aliens pursuant to a delegation of authority from the Secretary of Homeland

Security of the United States under 8 U.S.C. § 1103(a). She is sued in his official capacity only.

        20. United States Citizenship and Immigration Services (USCIS) is an agency of the

United States in charge of reviewing and deciding benefit applications including I-130 Petitions

such as Plaintiff’s.

        21. Defendant Monty Wilkinson is the Attorney General of the United States. He is

charge of the Federal Bureau of Investigations (FBI) which, in turn, is in charge of conducting

background checks for I-130 Petitions. He is sued in his official capacity only.

        22. Defendant Christopher Wray is the Director of the FBI. He is the head of the agency

in charge of conducting background checks for applicants of I-130 Petitions. He is sued in his

official capacity only.

        23. Defendant FBI is an agency of the United States in charge of conducting background

checks for applicants for immigration related benefits.




                                                  7
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 8 of 15




       24. Defendants are in charge of the processing and adjudication of applications and

related background checks for immigration related benefits.

                                    LEGAL FRAMEWORK

Immediate Relative Petitions:

       25. Spouses of U.S. citizens are considered “immediate relatives” for the purpose of visa

petitions and are not subject to numerical visa limits. 8 U.S.C. § 1151(b)(2)(A)(i).

       26. Form I-130 is used to petition for qualifying relatives. It is the first step in applying

for an immigrant visa.

       27. USCIS “will generally approve your Form I-130 if you can establish a relationship

between you and your relative that qualifies them to immigrate to the United States.”

https://www.uscis.gov/i-130.

Immigrant Visas:

       28. Upon approval of the visa petition, the Secretary of Homeland Security can either

change or extend the status of the foreign national if he is in the United States, or forward a copy

of the approval to the Department of State so that foreign nationals who are outside the United

States can apply for a visa stamp to enable them to enter the United States and be admitted in the

status for which they were petitioned.

       29. The National Visa Center reviews the necessary documentation and issues a

determination that an applicant is “documentarily qualified” before forwarding the application to

the consulate for interview.

       30. The Department of State, in turn, interviews the foreign national at a U.S. consulate

post abroad. 8 U.S.C. § 1201.

       31. The Department of State fingerprints applicants and transmits those fingerprints


                                                  8
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 9 of 15




electronically to the FBI in order to conduct background checks. The background checks are

typically instantaneous as the vast majority of visa applicants are issued visas within three days

of being fingerprinted.

        32. Even during the current pandemic, immigrant visas are being prioritized for

processing at consular posts abroad, and among those, spouses of U.S. citizens have the highest

priority.

        33. On March 1, 2021, the U.S. Department of State issued a press release titled “Briefing

with Consular Affairs Acting Deputy Assistant Secretary for Visa Services Julie M. Stufft on the

Current Status of Immigrant Visa Processing at Embassies and Consulates.” (Exhibit D). The

press release states “we’ve prioritized the processing of immigrant visas, full stop, at every

post… we will continue to prioritize the processing of immigrant visas for spouses and children

of U.S. citizens…” (Exhibit D).


                      FACTUAL AND PROCEDURAL BACKGROUND

        34. U.S. citizen Plaintiff Sanchez filed an I-130 Petition application for his wife, Plaintiff

Rodriguez, which Defendant USCIS received on February 14, 2019. The I-130 was receipted in

by the Nebraska Service Center. (Exhibit A).

        35. Defendant USCIS’ posted case processing times for an I-130 Petition filed by a U.S.

citizen for his spouse at the Nebraska Service Center is six to eight months. (Exhibit C).

        36. On January 24, 2020, almost a year after the Petition had been filed, Defendant

USCIS mailed a Transfer Notice stating that the case would be transferred to the Vermont

Service Center.




                                                  9
      Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 10 of 15




       37. On February 14, 2020 Defendant USCIS mailed a Request for Evidence to Plaintiff,

requesting passport-style photographs. (Exhibit B). Plaintiff immediately submitted the requested

documentation on February 24, 2020.

       38. The Request for Evidence stated that processing of the form will resume upon receipt

of the response, and that the petitioner should have a response from USCIS within 60 days.

(Exhibit B). Another year passed from when the Request for Evidence was issued and

Defendants finally approved Plaintiff’s Petition on February 12, 2021, as Plaintiffs were

preparing their initial Complaint in this case.

       39. Plaintiffs took every action possible to speed up adjudication on their case and inquire

as to why it was unreasonably delayed. On April 8, 2020, Plaintiff Sanchez filed an I-129F for

his spouse to join him in the U.S. in K-3 status, as their petition had already taken more than a

year and the couple was suffering from the separation.

       40. Plaintiffs filed an Online Case Inquiry with Defendant USCIS on July 8, 2020 and

was told to expect a response by July 30, 2020, but no response came.

       41. On August 19, 2020, Plaintiff filed an Ombudsman Request to inquire about the

status of his unreasonably delayed I-130 Petition.

       42. On November 21, 2020, the Ombudsman office sent an automatic reply to Plaintiff’s

request indicating that they would contact Defendant USCIS regarding Plaintiff’s Petition.

       43. On December 10, 2020, new counsel for Plaintiffs contacted Defendant USCIS to

enter appearance as Attorney of Record and inquire about prior unsuccessful online inquiries and

Ombudsman requests.

       44. Plaintiffs uploaded the required documents to the National Visa Center and received

an email on April 27, 2021 notifying them that their case is documentarily qualified. The email


                                                  10
      Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 11 of 15




states that the National Visa Center will work with the U.S. Consulate in Ciudad Juarez, Mexico

to schedule an immigrant visa interview.

       45. While waiting over two years for adjudication of his petition that should have taken

six to eight months, Plaintiffs, a married couple, have been separated and suffering substantial

harm to their physical, mental, and financial health.

       46. Plaintiff is experiencing severe financial hardship as he must make regular

international trips to visit his spouse, taking unpaid leave from work to do so.

       47. For most spouses of U.S. citizens applying in Mexico, the entire process from filing

the I-130 until approval of the immigrant visa application takes approximately two years.

Plaintiffs’ case has already been pending for 27 months and they were only recently put in the

line for interview.

       48. Under normal processing times, Plaintiffs’ entire immigrant visa case would have

been adjudicated in the time it took for Defendants to adjudicate just their I-130 petition.

       49. Due to Defendants’ unreasonable delay, Plaintiffs’ case is now at the back of an

immense backlog of immigrant visa petitions awaiting interview in Ciudad Juarez, Mexico.


                                      CAUSES OF ACTION

                                            COUNT ONE

                                DECLARATORY JUDGMENT

       50. The allegations contained in paragraphs 1 through 49 above are repeated and re-

alleged as though fully set forth herein.

       51. Pursuant to 28 U.S.C. § 2201 et seq. the Court may declare the rights of the parties

and such declaration shall have the force and effect of a final judgment or decree.



                                                 11
      Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 12 of 15




       52. Defendants in this case have failed to finish adjudication of the immigrant visa

petition. This failure to act is against the law, has caused, and continues to cause harm to

Plaintiffs. Therefore issuance of a declaratory judgment that Defendants’ lack of action is

against the law and violates the APA is warranted.

                                            COUNT TWO

                  VIOLATION OF 5 U.S.C. §§ 702, 704,706 (APA CLAIMS)

       53. The allegations contained in paragraphs 1 through 49 above are repeated and re-

alleged as though fully set forth herein.

       54. Plaintiffs have suffered a “legal wrong” or has been “adversely affected or aggrieved”

by agency action. 5 U.S.C. § 702. Plaintiffs are aggrieved by agency action for which there is no

other adequate remedy in court. 5 U.S.C. § 704.

       55. The inaction is arbitrary, capricious, and exceeds Defendants’ statutory authority. 5

U.S.C. § 706(c)(2). The delays are a violation of the APA which mandates that a decision be

made in a timely manner.

                                            COUNT THREE

                           RELIEF UNDER THE MANDAMUS ACT

       56. The allegations contained in paragraphs 1 through 49 above are repeated and re-

alleged as though fully set forth herein.

       57. Plaintiffs have a claim for mandamus relief under 28 U.S.C. § 1361 which provides

the authority to compel the agency to perform a duty owed to Plaintiffs. Defendants have failed

to properly adjudicate Plaintiff’s immigrant visa for over 27 months.

       58. A mandamus plaintiff must demonstrate that: (i) he or she has a clear right to the

relief requested; (ii) the defendant has a clear duty to perform the act in question; and (iii) no


                                                  12
      Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 13 of 15




other adequate remedy is available. Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002);

Citizens for Ethics and Responsibility in Wash. v. Cheney, 593 F. Supp. 2d 194, 219 (D.D.C.

2009); see also Liu, 509 F. Supp. 2d at 10 (holding, in mandamus suit alleging unreasonable

agency delay, that “‟the statutory duty involved [in such cases] … does not specify what course

of action shall be taken. Rather, regardless of what course it chooses, the agency is under a duty

not to delay unreasonably in making that choice‟”) (quoting Sierra Club v. Thomas, 828 F.3d

783, 794 (D.C. Cir. 1987)); Aslam, 531 F. Supp. 2d at 743 (“[T]he Court concludes that CIS has

a legal obligation to adjudicate Aslam’s petition within a reasonable period of time.”). The

Plaintiffs clearly meets all three of these criteria.

        59. Plaintiffs have fully complied with all of the statutory and regulatory requirements for

seeking an immigrant visa, including prompt submission of all necessary forms and supporting

documents.

        60. Defendants have unreasonably failed to adjudicate the Plaintiff’s immigrant visa for

over 27 months, thereby depriving Plaintiffs of their rights under 8 U.S.C. § 1255. Pursuant to 5

U.S.C. §§ 555(b) and 702 (APA), “[w]ith due regard for the convenience and necessity of the

parties or their representatives and within a reasonable time, each agency shall proceed to

conclude a matter presented to it.” (Emphasis added).

        61. The Defendants owes the Plaintiffs a duty to adjudicate the immigrant visa, pursuant

to the statute and its implementing regulations, and have unreasonably failed to perform that

duty. See, e.g., Northern States Power Co. v. U.S. Dep’t of Energy, 128 F.3d 754, 761 (D.C. Cir.

1997) (issuing writ of mandamus to preclude government defendant “from excusing its own

delay” in complying with a clear statutory obligation). Plaintiffs have no alternative means to

obtain adjudication of the immigrant visa application and their right to issuance of the writ is


                                                   13
       Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 14 of 15




“clear and indisputable.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289

(1988); see also Power, 292 F.3d at 784; Matter of Sealed Case, 151 F.3d at 1063 (holding that

mandamus is an appropriate remedy whenever a party demonstrates a clear right to have an

action performed by a government official who refuses to act and that no other adequate means

to attain the relief exist).

        62. The Court’s intervention is also appropriate because Defendants have failed to act

within a reasonable period of time. See, e.g., Sierra Club, 828 F.3d at 794 (holding that

“regardless of what course it chooses, the agency is under a duty not to delay unreasonably in

making that choice”); Northern States Power, 128 F.3d at 760 (“Given DOE‟s repeated attempts

to excuse its delay … we find it appropriate to issue a writ of mandamus ….”); Liu, 509 F. Supp.

2d at 9-10 (holding that the APA requires the government to act within a reasonable period of

time). Plaintiffs have already waited more than 27 months for adjudication of the I-130 petition

alone, well beyond the agency’s own published processing timeframe. This is an unacceptable

and unreasonable delay.

        63. Plaintiffs are entitled to action on the long-pending immigrant visa application

because an unreasonable amount of time has passed since the application was filed. Defendants

have failed to carry out the adjudicative and administrative functions delegated to them by law,

to the ongoing harm and prejudice of Plaintiffs.

        64. Defendants’ delay is without justification and has forced the Plaintiffs to resort to this

Court for relief, and the Plaintiffs are entitled to attorney’s fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(2).

                                     PRAYER FOR RELIEF




                                                   14
      Case 1:21-cv-00146-MV-GBW Document 3 Filed 05/12/21 Page 15 of 15




       WHEREFORE, in view of the arguments and authority noted herein, Petitioner prays that

the Court grant the following relief:

       A. Assume jurisdiction over the matter;

       B. Issue a declaratory judgment holding that Defendants’ unreasonable delay in

adjudicating the immigrant visa is unlawful and contrary to law.

       C. Order Defendants and those working under them to immediately schedule Plaintiff

Rodriguez for an interview and finalize adjudication of her immigrant visa.

       D. Award reasonable attorney fees and costs pursuant to the Equal Access to Justice Act,

5 U.S.C. § 504, 28 U.S.C. § 2412 and pursuant to 42 U.S.C. § 1988(b), and

       E. Grant any and all further relief this Court deems just and proper.


Dated this 12th day of May 2021.


/s/ Heather Kryzak.

Heather Kryzak
Attorney for Plaintiffs
Noble Vrapi
5931 Jefferson St.. NE, Suite A
Albuquerque, NM 87109
Phone: (505) 352-6660
Fax: (505) 872-6120
heather@noblevrapi.com




                                               15
